

EXECUTION VERSION




WAIVER UNDER AND
AMENDMENT NO. 7 TO CREDIT AGREEMENT
AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”), dated as of February 28,
2018, is entered into among BIO-REFERENCE LABORATORIES, INC., a New Jersey
corporation (“Company”), the Subsidiary Borrowers party hereto (“Subsidiary
Borrowers,” and together with Company, each a “Borrower” and, collectively, the
“Borrowers”), the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders (the
“Administrative Agent”).


W I T N E S S E T H :
WHEREAS, the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent have executed and delivered that certain
Credit Agreement dated as of November 5, 2015, as amended by Amendment No. 1 to
Credit Agreement dated as of February 29, 2016, as amended by Amendment No. 2 to
Credit Agreement dated as of September 26, 2016, as amended by Amendment No. 3
to Credit Agreement dated as of March 17, 2017, as amended by Amendment No. 4 to
Credit Agreement dated as of August 7, 2017, as amended by Amendment No. 5 to
Credit Agreement dated as of November 8, 2017, and as amended by Amendment No. 6
to Credit Agreement dated as of December 22, 2017 (as further amended, restated,
supplemented, or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”);


WHEREAS, the Borrowers failed to comply with Section 6.12 of the Credit
Agreement by violating the Fixed Charge Coverage Ratio covenant for the fiscal
quarter ending on or about December 31, 2017, and such non-compliance
constituted an Event of Default under paragraph (d) of Article VII of the Credit
Agreement (the “FCCR Default”; the FCCR Default, together with any Default or
Event of Default which exists or may exist under the Loan Documents to the
extent any such Default or Event of Default occurred solely because of the
existence of the FCCR Default, collectively, the “Specified Events of Default”);
and


WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent make certain amendments to the Credit Agreement and waive the Specified
Events of Default, and the Lenders party hereto, constituting all Lenders under
the Credit Agreement, have agreed to such amendments and such waiver, subject to
the terms and conditions hereof.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the Borrowers, the other Loan
Parties, the Lenders and the Administrative Agent hereby covenant and agree as
follows:
SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. As of the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by


NAI-1503470788v8

--------------------------------------------------------------------------------




means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement, as amended hereby.
SECTION 2.     Waiver. The Lenders have agreed to and hereby do, subject to the
terms hereof and subject to the satisfaction of the conditions precedent
established herein, waive each of the Specified Events of Default.
SECTION 3.     Amendments to Credit Agreement. Effective as of the Amendment No.
7 Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
(a)     Amendments to Section 1.01 of the Credit Agreement.
(i)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
“Amendment No. 7 Effective Date” means February 28, 2018.
“FCCR Availability” means, at any time, an amount equal to the sum of (a) the
lesser of (i) the Aggregate Revolving Commitment and (ii) the Borrowing Base
plus (b) Qualified Cash in an amount approved by the Administrative Agent in its
sole discretion not to exceed $11,250,000 minus (c) the Aggregate Revolving
Exposure (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings), all as determined by the Administrative Agent in its Permitted
Discretion in accordance with this Agreement.
(ii)     Each of the following definitions in Section 1.01 of the Credit
Agreement is amended so that it reads, in its entirety, as follows:
“Dominion Period” means (a) any period during which any Event of Default has
occurred and is continuing or (b) any period (i) commencing at any time when
FCCR Availability shall be less than the greater of (A) $22,500,000 and (B)
12.5% of the Aggregate Revolving Commitment, in each case under this clause (b),
for a period of at least five (5) consecutive Business Days, and (ii) ending
when FCCR Availability shall have been greater than the greater of (A)
$22,500,000 and (B) 12.5% of the Aggregate Revolving Commitment for a period of
thirty (30) consecutive days.
“Increased Reporting Period” means any period (a) commencing either (i) on the
date on which the Administrative Agent sends notice to the Borrower (which
notice may be provided via e-mail in accordance with Section 9.01) that Modified
Availability has been less than the greater of (A) $26,250,000 and (B) 15% of
the Aggregate Revolving Commitment, in each case for a period of five (5)
consecutive Business Days, or (ii) upon the occurrence and continuance of an
Event of Default, and (b) ending on the date on which Modified Availability has
been equal to or greater than the greater of (i) $26,250,000 and (ii) 15% of the
Aggregate Revolving Commitment for a period of ten (10) consecutive days, so
long as no Event of Default is in existence.
“LTM EBITDA” means (a) for the four fiscal quarter period ending December 31,
2017, and any prior period, EBITDA for such period as set forth in the
certificate of the Borrower Representative delivered pursuant to Section 5.01(d)
for such period, (b) for the


NAI-1503470788v8    2

--------------------------------------------------------------------------------




fiscal quarter ending March 31, 2018, EBITDA for such fiscal quarter multiplied
by four, (c) for the fiscal quarter ending June 30, 2018, EBITDA for the most
recently completed two consecutive fiscal quarters multiplied by two, (d) for
the fiscal quarter ending September 30, 2018, EBITDA for the most recently
completed three consecutive fiscal quarters multiplied by four-thirds, and (e)
for the fiscal quarter ending December 31, 2018, and for each fiscal quarter
thereafter, EBITDA for the most recently completed four consecutive fiscal
quarters.
“LTM Fixed Charges” means (a) for the four fiscal quarter period ending December
31, 2017, and any prior period, Fixed Charges for such period as set forth in
the certificate of the Borrower Representative delivered pursuant to Section
5.01(d) for such period, (b) for the fiscal quarter ending March 31, 2018, Fixed
Charges for such fiscal quarter multiplied by four, (c) for the fiscal quarter
ending June 30, 2018, Fixed Charges for the most recently completed two
consecutive fiscal quarters multiplied by two, (d) for the fiscal quarter ending
September 30, 2018, Fixed Charges for the most recently completed three
consecutive fiscal quarters multiplied by four-thirds, and (e) for the Fiscal
Quarter ending December 31, 2018, and for each fiscal quarter thereafter, Fixed
Charges for the most recently completed four consecutive fiscal quarters;
provided that, for the purposes of (b) through (d) above, dividends and
distributions included in the definition of Fixed Charges shall not be
annualized but shall be included in the amount actually paid in cash during the
period from the Effective Date to the last day of the relevant fiscal quarter.
“LTM Unfinanced Capital Expenditures” means (a) for the four fiscal quarter
period ending December 31, 2017, and any prior period, Unfinanced Capital
Expenditures for such period as set forth in the certificate of the Borrower
Representative delivered pursuant to Section 5.01(d) for such period, (b) for
the fiscal quarter ending March 31, 2018, Unfinanced Capital Expenditures for
such fiscal quarter multiplied by four, (c) for the fiscal quarter ending June
30, 2018, Unfinanced Capital Expenditures for the most recently completed two
consecutive fiscal quarters multiplied by two, (d) for the fiscal quarter ending
September 30, 2018, Unfinanced Capital Expenditures for the most recently
completed three consecutive fiscal quarters multiplied by four-thirds, and (e)
for the Fiscal Quarter ending December 31, 2018, and for each fiscal quarter
thereafter, Unfinanced Capital Expenditures for the most recently completed four
consecutive fiscal quarters.
“Modified Availability” means, at any time, an amount equal to the sum of (a)
the lesser of (i) the Aggregate Revolving Commitment and (ii) the Borrowing Base
plus (b) Qualified Cash in an amount not to exceed $13,125,000 minus (c) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings), all as determined by the Administrative Agent in its
Permitted Discretion in accordance with this Agreement.
“Qualified Cash” means cash of any Loan Party on deposit in a Deposit Account
(as defined in the Security Agreement) subject to a Deposit Account Control
Agreement (as defined in the Security Agreement).
(b)     Amendment to Section 6.12 of the Credit Agreement. Section 6.12 of the
Credit Agreement is amended so that it reads, in its entirety, as follows:


NAI-1503470788v8    3

--------------------------------------------------------------------------------




Section 6.12    Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio as of the last day of any fiscal quarter, commencing
with the fiscal quarter ending immediately preceding the date on which the
Borrowers’ FCCR Availability is less than the greater of (a) $22,500,000 and (b)
12.5% of the Aggregate Revolving Commitment, to be less than  1.0 to 1.0.   Once
such covenant is in effect, compliance with the covenant will be discontinued,
so long as no Event of Default shall have occurred and be continuing: (i) on the
day immediately succeeding the last day of the fiscal quarter which includes the
30th consecutive day on which the Borrowers’ FCCR Availability remains in excess
of the greater of (a) $22,500,000 and (b) 12.5% of the Aggregate Revolving
Commitment, and (ii) no more than three (3) times in any period of twelve (12)
consecutive months.
SECTION 4.     Conditions Precedent. This Amendment shall become effective on
the date (such date, the “Amendment No. 7 Effective Date”) the following
conditions precedent shall have been satisfied:
(a)     receipt by the Administrative Agent of signatures to this Amendment from
the parties listed on the signature pages hereto; and
(b)     the Administrative Agent shall have received from the Borrowers (or the
Administrative Agent shall be satisfied with arrangements made for the payment
thereof) all other costs, fees, and expenses owed by the Borrowers to the
Administrative Agent in connection with this Amendment, including, without
limitation, reasonable attorneys’ fees and expenses, in accordance with Section
9.03 of the Credit Agreement.
SECTION 5.     Miscellaneous.
(a)     Representations and Warranties. To induce the Administrative Agent and
Lenders to enter into this Amendment, the Borrowers hereby represent and warrant
to the Administrative Agent and the Lenders that all representations and
warranties of the Borrowers contained in Article III of the Credit Agreement or
any other Loan Document are true and correct in all material respects with the
same effect as though made on and as of the Amendment No. 7 Effective Date
(except with respect to representations and warranties made as of an expressed
date, which representations and warranties are true and correct in all material
respects as of such date).
(b)     No Offset. To induce the Administrative Agent and Lenders to enter into
this Amendment, the Borrowers hereby acknowledge and agree that, as of the date
hereof, and after giving effect to the terms hereof, there exists no right of
offset, defense, counterclaim, claim, or objection in favor of the Borrowers or
arising out of or with respect to any of the loans or other obligations of the
Borrowers owed by the Borrowers under the Credit Agreement or any other Loan
Document.
(c)     Loan Document. The parties hereto hereby acknowledge and agree that this
Amendment is a Loan Document.
(d)     Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall


NAI-1503470788v8    4

--------------------------------------------------------------------------------




constitute the legal, valid, binding, and enforceable obligations of the
Borrowers, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(e)     No Novation or Mutual Departure. The Borrowers expressly acknowledge and
agree that (i) this Amendment does not constitute or establish, a novation with
respect to the Credit Agreement or any of the other Loan Documents, or a mutual
departure from the strict terms, provisions, and conditions thereof, other than
with respect to the amendments set forth in Section 3 above and the limited
waiver set forth in Section 2 above, and (ii) nothing in this Amendment shall
affect or limit the Administrative Agent’s or any Lender’s right to (x) demand
payment of the Obligations under, or demand strict performance of the terms,
provisions and conditions of, the Credit Agreement and the other Loan Documents
(in each case, as amended hereby and subject to the limited waiver set forth in
Section 2 above), as applicable, (y) exercise any and all rights, powers, and
remedies under the Credit Agreement or the other Loan Documents (in each case,
as amended hereby and subject to the limited waiver set forth in Section 2
above) or at law or in equity, or (z) do any and all of the foregoing,
immediately at any time during the occurrence of an Event of Default and in each
case, in accordance with the terms and provisions of the Credit Agreement and
the other Loan Documents (in each case, as amended hereby and subject to the
limited waiver set forth in Section 2 above).
(f)     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Amendment.
(g)     Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.
(h)     Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.
(i)     Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.


NAI-1503470788v8    5

--------------------------------------------------------------------------------




(j)     Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.
(k)     Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
(l)     Reaffirmation of Loan Parties. Each Loan Party (i) consents to the
execution and delivery of this Amendment, (ii) reaffirms all of its obligations
and covenants under the Loan Documents (including, without limitation, the
Collateral Documents and the Loan Guaranty) to which it is a party, and (iii)
agrees that, except to the extent amended hereby, none of its respective
obligations and covenants under the Loan Documents shall be reduced or limited
by the execution and delivery of this Amendment.
[SIGNATURES ON FOLLOWING PAGES.]




NAI-1503470788v8    6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers, the other Loan Parties, the Administrative
Agent and the Lenders have caused this Amendment to be duly executed by their
respective duly authorized officers as of the day and year first above written.
BORROWERS:
BIO-REFERENCE LABORATORIES, INC.
GENEDX, INC.
FLORIDA CLINICAL LABORATORY, INC.
MERIDIAN CLINICAL LABORATORY CORP.


By: /s/ Adam Logal    
Name:
Title:


OTHER LOAN PARTIES:
CAREEVOLVE.COM, INC.
BRLI-GENPATH DIAGNOSTICS, INC.
GENEDX MENA LLC


By: /s/ Adam Logal    
Name:
Title:




Approved for Signature
OPKO Legal Dept.
By: /s/ Yesica Saint Malo
Date: February 28, 2018






[BRLI – Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
Individually as a Lender and as Administrative Agent, Issuing Bank and Swingline
Lender

By: /s/Eric A. Anderson    
Name:    Eric A. Anderson
Title:    Authorized Officer







[BRLI – Amendment No. 7 to Credit Agreement]